Citation Nr: 1312678	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to July 1973 and from October 1973 to December 1978.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran was afforded a hearing before a Decision Review Officer, and in November 2011, the Veteran appeared at a hearing before the undersigned.  Transcripts of the hearings are of record.  

In April 1983, the RO determined that the Veteran's service from June 1969 to July 1973 was honorable, but the character of his service from October 1973 to December 1978 was a bar to VA benefits.  


FINDINGS OF FACT

1.  Chronic fatigue syndrome was not shown in service or since service. 

2.  An eye disability, glaucoma and a left eye stromal scar, was not affirmatively shown to have been present in service and an eye disability is unrelated to an injury, disease or event in service. 

3.  Hypertension was not affirmatively shown to have been present during his active honorable military service, is unrelated to an injury, disease or event during his active honorable military service and is not caused by or made worse by the service-connected hepatitis C and residuals of a splenectomy.




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for an eye disability, glaucoma and a left eye stromal scar, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for service connection for hypertension on a direct basis and as secondary to service-connected hepatitis C and residuals of a splenectomy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in October 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, and private medical records.  

The Veteran was afforded a VA examination for the eye disability. 

Pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in October 2012 and December 2012, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) on the question of whether hypertension was caused by or aggravated by the service-connected hepatitis C or residuals of a splenectomy.  A copy of the VHA opinion was furnished to the Veteran and his representative, who were afforded the opportunity to submit additional evidence or argument.  No additional evidence was submitted, but the Veteran's representative submitted an additional argument.  






As the report of the VA examination and VHA opinion are based on the Veteran's medical history and described a disability in sufficient detail so that the Board's decision is a fully informed one, the examination and opinion are adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

On the claim of service connection for chronic fatigue syndrome, a VA examination is not needed to decide the claim and as there is no evidence of a current disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

Chronic Fatigue Syndrome

The Veteran is competent to describe symptoms of fatigue.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).

And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Whether chronic fatigue syndrome was present in service or since service is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as the diagnosis of chronic fatigue syndrome falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 




And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose chronic fatigue syndrome.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of the diagnosis of chronic fatigue syndrome, which is not capable of lay observation, to the extent the Veteran's lay statements are offered as proof of the presence of chronic fatigue syndrome in service or since service Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that chronic fatigue syndrome was present in service or since service. 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

And there is no medical evidence of chronic fatigue syndrome at any time during the pendency of the claim and without competent evidence of current disability, there can be no valid claim of service connection.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Brammer, 3 Vet. App. at 225.  As there is no favorable evidence of a current disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Eye Disability

The Veteran contends that his eye condition, specifically a cut in his eye, is a direct result of the car accident he had in service.  





The service treatment records show that the Veteran was involved in a car accident during his first period of active service in France in August 1971.  Private treatment records show that the Veteran underwent immediate orthopedic surgery as a result of the accident.  In September 1971, the Veteran required a splenectomy as a result of his injuries from the accident.  The service treatment records contain no complaint or findings of an eye injury or disability and separation examination during the period of honorable service.  

Following service, in April 2000, VA records show that the Veteran was diagnosed with glaucoma, vitreous floaters, and presbyopia.  There is no evidence of a diagnosis or symptoms of an eye disability prior to April 2000.  

There is no competent medical evidence of record showing that the Veteran's eye disability had its onset during active service or is related to any in-service disease or injury.  On VA eye examinations in April 2000 and December 2001, a 3 mm. stromal scar in the left eye was noted, but no eye disability was found.  

In August 2010 on VA examination the Veteran had normal field of vision and normal visual function in each eye.  Following an optical examination, which noted the scar in the inferior left eye, the Veteran was diagnosed with primary open angle glaucoma, hyperopia, presbyopia, and astigmatism.  The VA examiner stated that in some cases, severe loss of blood can cause optic atrophy that may present in a similar fashion to glaucomatous optic neuropathy often presenting as longstanding optic nerve pallor and may cause a visual field defect.  The Veteran's optic nerve showed fairly large cupping, but there was no pallor of the rim tissue and the eye condition was found to be much more consistent with uncomplicated open angle glaucoma and not related to optic neuropathy related to a hypovolemic event or a traumatic optic neuropathy.  The VA examiner expressed the opinion that it was less likely than not that the diagnosis of glaucoma was related to the motor vehicle accident and subsequent blood loss sustained in the 1970s.  




The Veteran asserts that he cut his left eye in the car accident in service.  While the Veteran as a lay person is competent to offer an opinion on a simple medical condition, whether there is a causal relationship or nexus between the stromal scar in the left eye and an injury in service is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as causation falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau, 492 F.3d at 1377. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render an opinion on a causal relationship or nexus between the stromal scar in the left eye and an injury in service.  See King, 700 F.3d at 1345 (the Board may find that lay evidence to establish medical causation is not competent evidence).

For this reason, the Veteran's lay evidence is not competent evidence of a causal relationship or nexus between the stromal scar in the left eye and an injury in service.  Since the Veteran's lay evidence is not competent evidence, the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

As the Veteran's lay evidence is not competent evidence, the Board looks to the medical evidence. 
Medical Evidence

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.



The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. 

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

No medical professional had diagnosed an eye disability before 2000.  And no medical professional has related the post-service glaucoma or left eye stromal scar to an injury in service.  As for hyperopia, presbyopia, and astigmatism, which are refractive errors, refractive errors are not disabilities for the purpose of VA disability compensation.  38 C.F.R. § 3.303(c).  And there is no medical evidence of vitreous floaters at any time during the pendency of the claim. McClain, 21 Vet. App. at 323.

The only medical evidence, addressing the etiology of glaucoma or a left eye stromal scar is the opinion of a VA examiner, an optometrist, who is qualified by education, training, or experience to offer a medical opinion.  After a review of the Veteran's file, the VA examiner found normal field of vision and normal visual function in each eye.  Following an optical examination, which noted the scar in the inferior left eye, the diagnosis was glaucoma.  The VA examiner stated that the current eye condition was much more consistent with uncomplicated open angle glaucoma and not related to optic neuropathy related to a hypovolemic event or a traumatic optic neuropathy.  The VA examiner expressed the opinion that it was less likely than not that the diagnosis of glaucoma was related to the motor vehicle accident and subsequent blood loss sustained in the 1970s.  The VA examiner found normal field of vision and normal visual function in each eye, considering the left eye stromal scar. 




As the opinion of the VA examiner was based on a review of the Veteran's history and provided a rationale for the conclusion reached in the opinion, the Board finds that the opinion is persuasive evidence, which opposes, rather than supports, the claim on the question of whether the post-service eye disability is related to an injury in service. 

As the medical opinion opposes, rather than supports, the claim, and as there is no medical evidence in favor of the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hypertension

The Veteran asserts that hypertension began during service.  

The service treatment records for the first period of service contain no evidence of elevated blood pressure readings or hypertension.  On separation examination in April 1973, the blood pressure was 116/74.  

During the Veteran's second period of service, hypertension was noted in January 1976h.  The timing of the finding, however, corresponds to the period of service the character of which the RO has determined is a bar to VA benefits.  The character of his discharge disqualifies the Veteran from receiving VA benefits based on direct service connection for his period of service from October 1973 to December 1978.  

There is no other competent evidence showing that the Veteran's current hypertension was related to the period of honorable active service from June 1969 to July 1973.  

The Board has also considered whether hypertension was caused by service-connected hepatitis C or residuals of a splenectomy.  



To the extent the Veteran asserts that hypertension is associated with a service-connected disability, the Veteran as a lay person is competent to offer an opinion on a simple medical condition, whether there is a causal relationship or nexus between hypertension and a service-connected disability is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as causation falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau, 492 F.3d at 1377. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render an opinion on a causal relationship or nexus between hypertension and any service-connected disability.  See King, 700 F.3d at 1345 (the Board may find that lay evidence to establish medical causation is not competent evidence).

For this reason, the Veteran's lay evidence is not competent evidence of a causal relationship or nexus between hypertension and any service-connected disability.  Since the Veteran's lay evidence is not competent evidence, the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

As for medical evidence in October 2012 and in December 2012, a VHA expert expressed the opinion that it was less likely than not that hypertension was caused by or aggravated by service-connected hepatitis C or residuals of a splenectomy.  The VHA expert explained that there was no evidence that hepatitis C caused hypertension as the Veteran would have to have active cryoglobulinemia with vasculitis and his hypertension would have had to emerge at the time of vasculitis.  Otherwise, the literature and his experience did not support a relationship between hepatitis C and vasculitis.  




The VHA expert also explained the difference between portal hypertension, which was a vascular obstruction of the veins of the liver caused by cirrhosis, and the Veteran's diagnosed essential hypertension, which was elevation of the pressure in general arterial circulation.  The VHA expert explained that a splenectomy can cause portal hypertension, but was not associated with systemic arterial hypertension.  The VHA expert concluded that hypertension was not aggravated by service-connected hepatitis C or residuals of a splenectomy.  The VHA expert explained that there are two types of vascular hypertension related to hepatitis C, portal hypertension and pulmonary hypertension, neither of which pertain to the Veteran.  

The VHA expert determined that the Veteran hypertension was not caused by or aggravated by his service-connected conditions, but was due to other risk factors e such as aging and substance abuse.  

As the opinion of the VHA expert was based on a review of the Veteran's history and provided a rationale for the conclusions reached in the opinions, the Board finds that the opinions are persuasive evidence, which opposes, rather than supports, the claim on the question of whether the hypertension was caused by or aggravated by service-connected hepatitis C or residuals of a splenectomy. 

As the medical opinion opposes, rather than supports, the claim, and as there is no medical evidence in favor of the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).







ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for an eye disability, glaucoma and a left eye stromal scar, is denied.

Service connection for hypertension is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


